                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             Civil Action No.: 3:16-cv-750

 UNITED STATES OF AMERICA, ex rel.,
 Daniel H. Hayes, M.D.,

                    Plaintiff,

 v.                                                                ORDER

 THE CHARLOTTE-MECKLENBURG
 HOSPITAL AUTHORITY, d/b/a and n/k/a
 ATRIUM HEALTH, a North Carolina
 Public Hospital Authority,

                    Defendants.

       THIS MATTER IS BEFORE THE COURT on the Parties’ Second Status Report

Regarding Stay and Consent Motion to Lift Stay and Extend Case Deadlines (Doc. No. 39). It

appearing that the Parties are in agreement and for good cause shown, the Court ORDERS as

follows:

       (1) The stay in this matter is lifted;

       (2) The deadlines in the Pretrial Order and Case Management Plan are extended as follows:

            a. Plaintiff’s Expert Disclosures Deadline: August 21, 2020;

            b. Defendant’s Expert Disclosures Deadline: September 21, 2020;

            c. Mediation Deadline: October 15, 2020;

            d. Discovery Deadline: October 29, 2020;

            e. Motions Deadline – other than motions in limine and motions for continuance:

               November 27, 2020;

            f. Trial: May 10, 2021.




           Case 3:16-cv-00750-GCM Document 40 Filed 06/10/20 Page 1 of 2
SO ORDERED.



                     Signed: June 10, 2020




                                             2

      Case 3:16-cv-00750-GCM Document 40 Filed 06/10/20 Page 2 of 2
